Plaintiff sued defendant for the rent of a three-story building in Ypsilanti leased for restaurant, rooming, and recreation purposes. There was judgment for plaintiff for the full amount of the rent, according to the terms of the lease, and defendant brings error. By reason of plaintiff's failure to put fire escapes on the building as required by statute, defendant was prevented by the city authorities from using the third story of the building *Page 474 
for the purposes for which it was leased, and moved out. Under the facts, as presented by counsel, plaintiff was entitled to recover only the reasonable rental value of that part of the premises occupied by defendant for the period of his occupancy. Judgment reversed, with costs, and a new trial granted.
WIEST, C.J., and BUTZEL, CLARK, McDONALD, SHARPE, FEAD, and NORTH, JJ., concurred.